  Case 18-34081      Doc 20      Filed 02/21/19 Entered 02/21/19 10:12:23          Desc Main
                                   Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Bankruptcy Matter of:
                                                        Bankruptcy No. 18-34081
Kristin M Foster                                        Judge A. Benjamin Goldgar (Lake)
                                                        Chapter: 13
                        Debtor

                               OBJECTION TO CONFIRMATION

NOW COMES Quicken Loans, Inc. (hereinafter “Creditor”), through its attorney, Josephine J.
Miceli of Johnson, Blumberg & Associates, LLC, and states as follows:

   1.     The above-captioned Chapter 13 case was filed on December 10, 2018.

   2.     Creditor, a party in interest, holds a Mortgage dated February 25, 2015 on the

          property located at 1228 Meade Court, Lindenhurst, Illinois 60046, in the original

          amount of $311,889.00.

   3.     The payoff balance due as the filing date of this case is $326,024.62.

   4.     Creditor’s arrearage claim is $22,909.84.

   5.     The total amount to be paid by the Debtor to the Trustee for distribution on all claims

          is only $11,342.00. The plan appears to require at least $37,778.54 to be fully

          funded. The plan is not feasible.

WHEREFORE, Quicken Loans, Inc. prays that confirmation of the Debtor's plan be denied and
for such other relief as the Court deems just.

                                              /s/ Josephine J. Miceli
                                              Josephine J. Miceli, IL ARDC 6243494
Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711
                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
  Case 18-34081       Doc 20      Filed 02/21/19 Entered 02/21/19 10:12:23           Desc Main
                                    Document     Page 2 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Bankruptcy Matter of:
                                                        Bankruptcy No. 18-34081
Kristin M Foster                                        Judge A. Benjamin Goldgar (Lake)
                                                        Chapter: 13
                         Debtor

                                      NOTICE OF FILING

TO:    Kristin M Foster, 1228 Meade Court, Lindenhurst, IL 60046
       Glenn B Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
       David M. Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL
       60090
       Patrick S Layng, Office of the U.S. Trustee, Region 11, 219 S Dearborn St, Room 873,
       Chicago, IL 60604

        Please take notice on February 21, 2019, the attached Objection to Confirmation of was
electronically filed with the Clerk of the Bankruptcy Court for the Northern District of Illinois.

                                  CERTIFICATE OF SERVICE

I, Josephine J. Miceli, an attorney, certify that I served the attached Objection to Confirmation by
mailing a copy to the Debtor at the address listed above by depositing the same in the U.S. mail,
first class, postage prepaid at 230 W. Monroe St., Chicago, IL 60606 on or before 5:00 p.m. on
February 21, 2019. The remaining parties were served by the CM/ECF electronic noticing
system.

                                             /s/ Josephine J. Miceli
                                             Josephine J. Miceli, IL ARDC 6243494
Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
